            Case 2:20-cv-06573-CFK Document 6 Filed 01/25/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSE JAVIER VAZQUEZ,                         :
      Plaintiff,                             :
                                             :
       v.                                    :       CIVIL ACTION NO. 20-CV-6573
                                             :
THOMAS S. MCGINLEY, et al.,                  :
    Defendants.                              :

                                       MEMORANDUM

KENNEY, J.                                                                   JANUARY 25, 2021

       Plaintiff Jose Javier Vazquez, a prisoner currently incarcerated at SCI Coal Township,

filed this civil action against Defendants Thomas S. McGinley, Superintendent of SCI Coal

Township, and “Justice” Giovanni O. Campbell, a judge of the Philadelphia Court of Common

Pleas. For the following reasons, the Court will dismiss Vazquez’s claims against Judge

Campbell pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim and as legally

frivolous, and will transfer the remaining claims against Superintendent McGinley to the United

States District Court for the Middle District of Pennsylvania.

I.     FACTUAL ALLEGATIONS 1

       A review of the public dockets reveals that, after a jury trial presided over by Judge

Campbell, Vazquez was convicted of two counts of aggravated assault. See Commonwealth v.

Vasquez, Docket Nos. CP-51-CR-0007339-2016 & CP-51-CR-0007340-2016 (C.P.




1
  The following allegations are taken from Vazquez’s Complaint and public dockets, of which
the Court may take judicial notice. See Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d
Cir. 2006).
          Case 2:20-cv-06573-CFK Document 6 Filed 01/25/21 Page 2 of 6




Philadelphia). 2 The court sentenced Vazquez to consecutive terms of seven and one-half to

fifteen years’ imprisonment for each offense and he appealed. On May 19, 2020, the

Pennsylvania Superior Court vacated the judgment of sentence and remanded for a new trial.

See Commonwealth v. Vasquez, No. 96 EDA 2019 (Pa. Super. Ct. 2019). The Common Pleas

Court dockets reflect that a video plea hearing is scheduled for February 1, 2021.

       Vazquez’s claims in the instant matter concern his continued detention at SCI Coal

Township following the Pennsylvania Superior Court’s decision to vacate his judgment of

sentence and to remand the case for a new trial. (ECF No. 2 at 3-5.) 3 Vazquez alleges that he is

being illegally detained because he should have been immediately released when his judgment of

sentence was vacated. (Id.) He claims that Judge Campbell and Superintendent McGinley have

ignored the Superior Court’s decision and have done nothing to remedy the matter. (Id. at 5.)

Vazquez further contends that he has suffered from anxiety, depression, mental anguish, and

insomnia due to his unwarranted continued detention, and that he fears that he will contract

COVID-19 while he remains in confinement. (Id.)

       Vazquez asserts that his rights secured by the Fourth, Eighth, and Fourteenth

Amendments to the United States Constitution have been violated and that he is bringing his

claims pursuant to 42 U.S.C. § 1983. (Id. at 3.) He also contends that Defendants have violated

rights guaranteed him by the Pennsylvania Constitution. (Id. at 4.) Vazquez seeks monetary

damages as relief. (Id. at 5.)




2
 The docket sheets for these matters reflect that Vazquez was convicted under the name Jose
Javier J. Vasquez and lists Jose Vazquez as an alias.
3
 The Court adopts the pagination assigned to Vazquez’s submissions by the CM/ECF docketing
system.
                                                2
             Case 2:20-cv-06573-CFK Document 6 Filed 01/25/21 Page 3 of 6




II.     STANDARD OF REVIEW

        Vazquez seeks to proceed in forma pauperis in this matter. (See ECF Nos. 1, 3.) In

Brown v. Sage, 941 F.3d 655, 660 (3d Cir. 2019) (en banc), the United States Court of Appeals

for the Third Circuit announced a “flexible approach” that permits the screening of complaints

filed by prisoners pursuant 28 U.S.C. § 1915A even if the prisoner has neither paid the fees nor

been granted in forma pauperis status.

        Section 1915A requires that the Court “review, before docketing, if feasible or, in any

event, as soon as practicable after docketing, a complaint in a civil action in which a prisoner

seeks redress from a governmental entity or officer or employee of a governmental entity.” 28

U.S.C. § 1915A(a). In doing so, the Court must dismiss a complaint or any portion thereof that

“is frivolous, malicious, or fails to state a claim upon which relief may be granted.” Id. §

1915A(b)(1). A complaint is frivolous if it “lacks an arguable basis either in law or in fact,”

Neitzke v. Williams, 490 U.S. 319, 325 (1989), and is legally baseless if it is “based on an

indisputably meritless legal theory.” Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir.

1995). To survive dismissal for failure to state a claim, a complaint must contain “sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). As Vazquez is proceeding pro se, the

Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.    DISCUSSION

        A.      Claims against Judge Campbell

        Vazquez indicates that he is suing Judge Campbell in his official and individual

capacities. (ECF No. 1 at 2.) Official capacity claims are indistinguishable from claims against

the entity that employs the officials. See Kentucky v. Graham, 473 U.S. 159, 165-66 (1985)



                                                   3
           Case 2:20-cv-06573-CFK Document 6 Filed 01/25/21 Page 4 of 6




(“Official-capacity suits . . . ‘generally represent only another way of pleading an action against

an entity of which an officer is an agent.’”) (quoting Monell v. Dep’t of Soc. Servs. of N.Y., 436

U.S. 658, 690, n. 55 (1978)). “[A]n official-capacity suit is, in all respects other than name, to be

treated as a suit against the entity.” Id.

        Judge Campbell serves as a judge with the Philadelphia County Court of Common Pleas.

The Philadelphia County Court of Common Pleas, as part of Pennsylvania’s unified judicial

system, shares in the Commonwealth’s Eleventh Amendment immunity. See Benn v. First

Judicial Dist. of Pa., 426 F.3d 233, 241 (3d Cir. 2005) (holding that Pennsylvania’s Judicial

Districts are entitled to immunity from suit under the Eleventh Amendment). As there is no

indication Pennsylvania has waived its Eleventh Amendment immunity, Vazquez’s claims

against Judge Campbell in his official capacity are barred by the Eleventh Amendment. 4

        Furthermore, Vazquez’s claims against Judge Campbell in his individual capacity are

based on acts or omissions he allegedly took in his judicial capacity while presiding over the

criminal matter in which Vazquez is a defendant. 5 These claims lack a legal basis because Judge

Campbell is entitled to absolute immunity from such claims. See Stump v. Sparkman, 435 U.S.

349, 355-56 (1978); Azubuko v. Royal, 443 F.3d 302, 303-04 (3d Cir. 2006) (per curiam).




4
  The Complaint also appears to name the Commonwealth of Pennsylvania and the Department
of Corrections as Defendants. (See ECF No. 2 at 1.) Although they do not appear on the docket,
the Court will direct the Clerk of Court to add the Commonwealth of Pennsylvania and the
Department of Corrections as Defendants. Regardless, any claims against the Commonwealth
and the Department of Corrections are likewise subject to dismissal as barred by the Eleventh
Amendment. See A.W. v. Jersey City Public Schs., 341 F.3d 234, 238 (3d Cir. 2003); Lavia v.
Pennsylvania, Dep’t of Corr., 224 F.3d 190, 195 (3d Cir. 2000); 42 Pa. Cons. Stat. §§ 8521-22.
5
  Vazquez’s civil rights claims against Judge Campbell appear to be based on Vazquez’s belief
that, because Judge Campbell presided over his trial and sentenced him, Judge Campbell has
violated his rights by disregarding the Superior Court’s decision that remanded the case for a
new trial.
                                                 4
            Case 2:20-cv-06573-CFK Document 6 Filed 01/25/21 Page 5 of 6




Therefore, the Court will dismiss Vazquez’s claims against Judge Campbell in his individual

capacity as legally frivolous because they are based on a meritless legal theory.

       B.      Claims against Superintendent McGinley

       Plaintiff also presents claims against Superintendent McGinley, the Superintendent of

SCI Coal Township, which is located in Northumberland County. Vazquez’s claims against

Superintendent McGinley are based on events that took place in that county, i.e., Vazquez’s

continued detention at SCI Coal Township. As there is no apparent basis for venue in this

district over these claims, the Court will transfer the remainder of Vazquez’s Complaint to the

United States District Court for the Middle District of Pennsylvania, where the events giving rise

to his claims occurred and where Superintendent McGinley is located. See 28 U.S.C. §§ 118(b),

1391(b), 1404(a), 1406(a); Lafferty v. St. Riel, 495 F.3d 72, 74-75 & n.3 (3d Cir. 2007)

(declining to disturb district court’s sua sponte transfer under § 1406(a)); Decker v. Dyson, 165

F. App’x 951, 954 n.3 (3d Cir. 2006) (district court may sua sponte transfer case under §

1406(a)).

IV.    CONCLUSION

       For the foregoing reasons, the Court will dismiss Vazquez’s claims against Judge

Campbell in his official and individual capacities with prejudice for failure to state a claim and as

legally baseless pursuant to 28 U.S.C. § 1915A(b)(1). Vazquez will not be permitted to file an

amended complaint to address his claims against Judge Campbell because amendment would be

futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

       As there is no apparent basis for venue in this district over Vazquez’s claims against

Superintendent McGinley, the Court will transfer the remainder of Vazquez’s Complaint to the

United States District Court for the Middle District of Pennsylvania, where the events giving rise



                                                 5
          Case 2:20-cv-06573-CFK Document 6 Filed 01/25/21 Page 6 of 6




to his claims occurred and where Superintendent McGinley is located. Furthermore, the

Application to Proceed In Forma Pauperis (ECF No. 1) shall be left to the discretion of the

transferee court.

       An appropriate Order follows.

                                            BY THE COURT:

                                            /s/ Chad F. Kenney

                                            CHAD F. KENNEY, J.




                                               6
